Citation Nr: 0936602	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-20 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to basic eligibility for 
Department of Veterans Affairs benefits.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a cervical spine 
condition.

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for a lumbosacral spine 
condition.

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left knee disability.

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The appellant claims to have served in the Army from 
approximately October 1966 until January 1967.  This service 
has not been verified and is the subject of this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans' Affairs (VA) which declined to reopen 
the appellant's service connection claims for migraine 
headaches, a cervical spine condition, a lumbar spine 
condition and a left knee condition.  The administrative 
decision determined that his purported veteran status had not 
been verified and that service connection for any condition 
was therefore precluded.

The appellant testified before the undersigned at a May 2009 
hearing at the RO.  A hearing transcript has been associated 
with the claims file.



REMAND

Although the RO has made extensive efforts to verify the 
appellant's service and sought his service treatment records 
from a variety of sources, these efforts have been fruitless.

The appellant testified during his May 2009 hearing that he 
was removed from his bed by two military police officers and 
a lieutenant for failure to register for the draft, and the 
appellant's representative suggested that he may actually 
been on AWOL status rather than discharge.  It was suggested 
that a request be made to the United States Army Crime 
Records Center for any records regarding the appellant's 
purported service.  VA has an obligation to seek such 
records.  38 U.S.C.A. § 5103A (West 2002).

The Board notes that although the appellant's representative 
suggested during the May 2009 hearing that a request be made 
to Fort Gordon for inpatient treatment records, the review of 
the claims file indicates that such a request has already 
been made.

During his May 2009 RO hearing, the appellant testified that 
he was in receipt of Social Security Administration (SSA) 
benefits due to his various physical aliments and is 
currently unemployable.  The appellant indicated that these 
records may contain information that will verify his 
purported veteran status.  The actual decision by the SSA and 
the medical records on which that decision was based are not 
of record. These records are potentially pertinent to the 
claims of entitlement to service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service connection is precluded without the verification of 
veteran status.  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1, 3.6.  As this claim is being remanded for further 
development in an effort to verify the appellant's purported 
veteran status, his service connection claims are being 
remanded as these claims are inextricably intertwined.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the United 
States Army Crime Records Center to 
determine whether there are any documents 
related to the appellant's purported 
service, including any documents relating 
to his reported failure to register for 
the draft and his possible AWOL status in 
late 1966 or early 1967.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the appellant's 
application for SSA benefits.  Any records 
received should be associated with the 
claims file.

All attempts to obtain these records 
should be documented. If these records are 
unavailable, this should also be 
documented.

4.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

